

	

		II

		Calendar No. 109

		109th CONGRESS

		1st Session

		S. 1062

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Kennedy (for

			 himself, Mr. Reid,

			 Mr. Durbin, Mr.

			 Harkin, Mr. Dodd,

			 Ms. Mikulski, Mr. Jeffords, Mrs.

			 Murray, Mr. Reed,

			 Mr. Bingaman, Mrs. Clinton, Mr.

			 Akaka, Mrs. Boxer,

			 Mr. Corzine, Mr. Dayton, Mr.

			 Feingold, Mr. Inouye,

			 Mr. Kerry, Ms.

			 Landrieu, Mrs. Lincoln,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mr. Obama, Mr.

			 Rockefeller, Mr. Sarbanes,

			 Mr. Schumer, Ms. Stabenow, Mr.

			 Wyden, and Mr. Johnson)

			 introduced the following bill; which was read the first time

		

		

			May 19, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend the Fair Labor Standards Act of 1938 to provide

		  for an increase in the Federal minimum wage.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Fair Minimum Wage Act of

			 2005.

		2.Minimum

			 wage

			(a)In

			 generalSection 6(a)(1) of the Fair Labor Standards Act of 1938

			 (29 U.S.C. 206(a)(1)) is amended to read as follows:

				

					(1)except as

				otherwise provided in this section, not less than—

						(A)$5.85 an hour,

				beginning on the 60th day after the date of enactment of the Fair Minimum Wage

				Act of 2005;

						(B)$6.55 an hour,

				beginning 12 months after that 60th day; and

						(C)$7.25 an hour,

				beginning 24 months after that 60th

				day;

						.

			(b)Effective

			 dateThe amendment made by subsection (a) shall take effect 60

			 days after the date of enactment of this Act.

			3.Applicability of

			 minimum wage to the commonwealth of the northern mariana islands

			(a)In

			 generalSection 6 of the Fair Labor Standards Act of 1938 (29

			 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana

			 Islands.

			(b)TransitionNotwithstanding

			 subsection (a), the minimum wage applicable to the Commonwealth of the Northern

			 Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938

			 (29 U.S.C. 206(a)(1)) shall be—

				(1)$3.55 an hour,

			 beginning on the 60th day after the date of enactment of this Act; and

				(2)increased by

			 $0.50 an hour (or such lesser amount as may be necessary to equal the minimum

			 wage under section 6(a)(1) of such Act), beginning 6 months after the date of

			 enactment of this Act and every 6 months thereafter until the minimum wage

			 applicable to the Commonwealth of the Northern Mariana Islands under this

			 subsection is equal to the minimum wage set forth in such section.

				

	

		May 19, 2005

		Read the second time and placed on the

		  calendar

	

